NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2007-1508


               MCNEIL-PPC, INC., MERCK & CO., INC., and
  JOHNSON & JOHNSON – MERCK CONSUMER PHARMACEUTICALS COMPANY,

                                                      Plaintiffs-Appellants,

                                            v.


                    PERRIGO COMPANY, L. PERRIGO COMPANY,
               and PERRIGO RESEARCH & DEVELOPMENT COMPANY,

                                                      Defendants-Appellees.

       Harry J. Roper, Jenner & Block LLP, of Chicago, Illinois, argued for plaintiffs-
appellants. With him on the brief were Raymond N. Nimrod and Kristopher R. Kiel. Of
counsel on the brief was Ronald M. Daignault, of New York, New York.

      Steven L. Underwood, Price, Heneveld, Cooper, DeWitt & Litton, LLP, of Grand
Rapids, Michigan, argued for defendants-appellees. With him on the brief were James A.
Mitchell and Andrea Z. Warmbier.

Appealed from: United States District Court for the Southern District of New York

Judge William H. Pauley, III
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2007-1508

              MCNEIL-PPC, INC., MERCK & CO., INC., and
 JOHNSON & JOHNSON – MERCK CONSUMER PHARMACEUTICALS COMPANY,

                                                      Plaintiffs-Appellants,

                                           v.

                  PERRIGO COMPANY, L. PERRIGO COMPANY,
             and PERRIGO RESEARCH & DEVELOPMENT COMPANY,

                                                      Defendants-Appellees.

                                   Judgment
ON APPEAL from the        UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF NEW YORK

in CASE NO(S).            05-CV-1321

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and BRYSON, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.




                                           ENTERED BY ORDER OF THE COURT




DATED April 14, 2008                       _/s/ Jan Horbaly___________________
                                           Jan Horbaly, Clerk